ORDER
PER CURIAM.
Appellant, Lafair Smith, (“appellant”), appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of one count of murder in the first degree, Section 565.020.1, RSMo 1994,1 and one count of armed criminal action, Section 571.015. The trial court found appellant to be a prior and persistent offender and sentenced him to concurrent terms of imprisonment for life without the possibility of parole and thirty years, respectively. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.